 

Exhibit 10.1

 

Amended and Restated Loan and Option Agreement

 

Date: May 3, 2018

 

PARTIES

 

Court Cavendish Ltd, a company incorporated in England and Wales under no.
04290684, having its registered address at The Care House, Randalls Way,
Leatherhead, Surrey, KT22 7TW (the “Lender”).

 

Long Blockchain Corp., a Delaware corporation, having its principal executive
offices at 12-1 Dubon Court, Farmingdale, New York 11735 (formerly known as Long
Island Iced Tea Corp., the “Company”).

 

BACKGROUND

 

A. The Lender and the Company are party to that certain Loan and Option
Agreement, dated as of December 21, 2017 (the “Existing Agreement”), pursuant to
which the Lender made available to the Company a facility in which the Lender
provides financing to support the working capital requirements of the Company
while the Company moves into specific ventures relating to blockchain technology
and while the Company completes the spin out of its existing operating beverage
business into an independent new company (the “Spin Out”).     B. Simultaneously
with the execution of the Existing Agreement, and the Company having announced
to the market its move to blockchain technology, the Lender made available to
the Company a loan facility in the aggregate amount of USD 4,000,000, consisting
of an initial USD 2,000,000 and two extensions of USD 1,000,000 each (each, an
“Extension”). The Lender advanced USD 2,000,000 to the Company in three
drawdowns in the amount of USD 750,000 on December 21, 2017, USD 750,000 on
January 15, 2018 and USD 500,000 on January 30, 2018 (each an “Existing Loan,”
and together, the “Existing Loans”).     C. On December 26, 2017, the Lender
converted the first of the Existing Loans, in the amount of USD 750,000, and all
accrued interest thereon, into shares of the Company’s common stock at a price
of USD 3.00 per share, or an aggregate of 250,233 shares of the Company’s common
stock.     D. The parties have agreed to amend and restate the terms of the
Existing Agreement as set forth herein (the “Restated Agreement”).

 

IT IS AGREED

 

1. On the date hereof, the Lender will make available to the Company a first
Extension of USD 1,500,000 on the terms hereof. As long as (a) the warranties
and representations referred to in Section 17 below are true and correct and (b)
the Company continues moving toward specific ventures related to blockchain
technology, the Company may request a second Extension of USD 500,000 on the
terms hereof.

 

 

 

 

2. The Company may request drawdowns from time to time, with the drawdown amount
and the timing of the funding of the drawdown to be agreed between parties each
time a request is made. Each drawdown shall be subject to there being, in the
Lender’s reasonable opinion, no material adverse change in the financial
condition or operations of the Company. Notwithstanding the foregoing, the
Lender agrees to provide a drawdown of USD 1,000,000 of the first Extension
within two (2) business days after the execution of this Restated Agreement. All
drawdowns under this Section 2, together with the Existing Loans, are referred
to as the “Loans.” Subject to the conversion provisions set forth herein, the
Loans and any accrued interest thereon will be due and payable on December 21,
2018 (the “Maturity Date”).     3. A facility fee of seven percent (7%) of the
Extension amount shall be due on the date of the first drawdown from each
Extension and, at the Company’s election, shall be payable either in cash or in
shares of the Company’s common stock valued at USD 0.40.     4. The Company will
use its reasonable best efforts to make the changes to the Board of Directors
set forth in Schedule 4 to this Restated Agreement.     5. The Company will
maintain a committee of its Board of Directors, consisting of three (3)
directors and including the two (2) directors appointed by the Lender pursuant
to the Existing Agreement. Such committee must unanimously authorize any expense
related to the Company’s existing operating beverage business that exceeds USD
100,000.     6. The Company agrees to issue to the Lender (a) upon the drawdown
under the first Extension, a four year warrant to purchase 1,200,000 shares of
the Company’s common stock and (b) upon each drawdown under the second
Extension, a four-year warrant to purchase a number of shares of the Company’s
common stock equal to the amount of the drawdown, divided by USD 0.40,
multiplied by 32%. Such warrant will be issued within five (5) business days of
the funding of the applicable drawdown. The warrants shall have an exercise
price of USD 0.50 per share and shall contain a cashless exercise feature.    
7. Interest shall accrue monthly, at a rate of 12.5% per annum, on the unpaid
principal balance of the Loans commencing on the date of the drawdown thereof
and shall be due and payable, without demand or notice, at the Company’s
election quarterly in cash or in shares of the Company valued at USD 0.40.    
8. The Company hereby grants the Lender a security interest in all of the
Company’s assets (the “Collateral”), subject to security granted to Radium for
its USD 1,000,000 facility on the date hereof. Reference herein to the
Collateral shall in no way impair the absolute and unconditional obligation of
the Company to pay both principal and interest, if any, as provided herein.    
9. The Lender may, with or without advance notice to the Company or any
guarantor or other party liable therefor, extend or renew the Loans, or extend
the time for making payment of any amount provided for herein, or accept any
amount in advance, all without affecting the liability of the Company or any
other party or guarantor liable therefor.

 

 

 

 

10. The Company may repay the Loan in whole or in part at any time without
penalty or premium, but with payment of accrued interest through the date of
such repayment. Amounts repaid shall not be available for drawdown again.    
11. At the Maturity Date, at the Lender’s election, the Company shall repay the
outstanding amount of the Loans together with accrued interest either in cash or
in shares of the Company at USD 0.40.     12. In consideration of Lender making
the Loans to the Company, the Company hereby grants Lender the option (the
“Option”), at any time and from time to time until the Loans and all accrued
interest thereon are repaid in full, to convert all or any portion of the
principal amount of the outstanding Loans (but in no event less than the lesser
of (a) USD 500,000 and (b) the outstanding principal amount of the Loans), and
all accrued interest on such converted portion of the Loans, into shares of the
Company’s common stock at a price per share such that, upon conversion of such
portion of the Loans, the average conversion price of all shares issued upon
conversion of the Loans (including the conversion of the Existing Loan that
occurred on December 26, 2017) shall be USD 0.40.     13. During the life of
this Restated Agreement, the Company shall provide reasonable updates to the
Lender, within the constraints of the law and government agencies, and subject
to reasonable confidentiality restrictions, at no greater than monthly
intervals. Lender agrees use of such information is solely to monitor the Loans.
    14. So long as the Loans are outstanding, the Company will not, without the
prior written consent of Lender, do any of the following: (i) liquidate,
dissolve or wind-up the affairs of the company or enter into merger,
consolidation, share exchange, reorganisation, recapitalization or other similar
transaction or business combination (with the exception of the Spin Out and the
transactions set forth on Schedule 14); (ii) sell additional shares of the
Company (excluding upon exercise of outstanding options, and other similar, and
excluding the transactions set forth in Schedule 14) at a price per share less
than USD 0.40; (iii) purchase or redeem or pay any dividend on any capital stock
(with the exception of the Spin Out); (iv) create or authorize the creation of
any debt security senior to the Loans (excluding the security held by Radium on
its USD 1,000,000 facility on the date hereof); (v) enter into any agreement or
other binding commitment to do any of the foregoing. If the Company receives any
inquiry, proposal, offer or expression of interest by any person (other than
Lender and its affiliates) with respect to any of the foregoing, it shall
promptly notify Lender.

 

 

 



 

15. Upon the occurrence of a default, the whole sum of principal and accrued
interest shall become due immediately at the option of the Lender. Default shall
include, but not be limited to: (i) any material adverse change, in the
reasonable opinion of the Lender, in the financial condition or operations of
the Company after the date of this Restated Agreement; (ii) any change in
control of the Company without the prior written consent of the Lender (with the
exception of the transactions set forth in Schedule 14); (iii) failure to make
any payment hereunder at the time prescribed for payment; (iv) filing, as to the
Company or any guarantor or endorser of the Loans, of an involuntary petition
which is not dismissed within sixty (60) days or of a voluntary petition under
the provisions of the Federal Bankruptcy Code or any state statute for the
relief of debtors; (v) default in the payment of principal or interest on any
obligation in excess of USD 100,000 for borrowed money beyond the period of
grace, if any, provided with respect thereto or default in the performance or
observance of any other term, condition or agreement contained in any such
obligation or in any agreement relating thereto, if the effect thereof is to
cause, or permit the holder or holders of such obligation (or a trustee on
behalf of such holder or holders) to cause such obligation to become due prior
to its stated maturity and such default remains unremedied for a period of 10
days; (vi) final judgment for the payment of money in excess of USD 100,000
shall be rendered against the Company and the same shall remain undischarged for
a period of thirty (30) days during which execution of such judgment shall not
be effectively stayed or is not being validly contested; or (vii) any material
breach or other default by the Company under this Agreement which is not cured
within five (5) days after the Company receives notice from the Lender of the
occurrence thereof.     16. The times for the payment of the principal sum as
herein stated are of the essence of this Restated Agreement. Upon the occurrence
of a default, the amount of the principal sum hereunder, plus reasonable
attorneys’ fees and expenses, shall bear interest from the date thereof to the
actual date of payment (whether such payment is made voluntarily or as a result
of legal process) at the maximum rate of interest permitted by law or 17.5% per
annum, whichever is lower, from the date of the default to the date of actual
payment.     17. The Company represents and warrants to the Lender as follows:
(i) the Company is a company duly incorporated and existing under the laws of
the State of Delaware; (ii) the Company has the power to enter into, perform and
comply with its obligations under this Restated Agreement and all corporate and
other action required to authorise the execution of this Restated Agreement and
the performance by the Company of its obligations under this Restated Agreement
has been taken; (iii) no event of default has occurred, or in the Lender’s
reasonable opinion will occur as a result of any drawdown of facility, and the
Company is not in material default under any other agreement to which it is a
party; and (iv) this Restated Agreement constitutes the legal, valid and binding
obligations of the Company.       Each of the representations and warranties
hereon shall be deemed repeated on each date on which a drawdown is requested by
reference to the facts and circumstances then subsisting.     18. Each party
shall bear its own expenses in connection with the transactions contemplated
hereby; provided that the Company will pay up to USD 25,000 of the Lender’s
legal and other expenses incurred in connection with the negotiation and
execution of this Restated Agreement, which amounts may be deducted from the
drawdown under the first Extension.     19. Any and all notices required or
permitted to be given under any provision of this Restated Agreement shall be in
writing and shall be deemed given upon personal delivery or the mailing thereof
by first class certified mail, return receipt requested, upon transmission by
telecopier, facsimile or electronic mail, or on the next business day upon
delivery by overnight delivery service, in each case to the addresses or numbers
set forth above or at such other addresses or numbers as they may have provided
by prior written notice.    

 

 

 

 

20. This Restated Agreement shall not be assignable by Lender without the prior
written approval of the Company; provided that, without the Company’s prior
written consent, the Lender may transfer solely (a) the right to receive payment
of principal and interest (subject to and in accordance with the terms of this
Restated Agreement) with respect to all (but not less than all) of the Loans and
(b) the Option. This Restated Agreement shall not be assignable by the Company
without the prior written approval of the Lender.     21. The Company shall use
its commercially reasonable best efforts to have an effective registration
statement registering the resale of all shares issued upon conversion of the
Loans on or prior to the date that is 120 days following the execution of the
Restated Agreement. If the Company is unable to obtain an effective registration
statement registering the resale of all shares issuable upon the conversion of
the Loans within such 120 day period, then the Company (a) will issue to Lender
a number of shares of the Company’s common stock equal to ten percent (10%) of
the sum of (i) the number of shares issued upon conversion of the Loans and not
resold by the Lender and (ii) the number of shares issuable upon conversion of
the outstanding principal amount of the Loans, except in each case to the extent
such shares may then be sold pursuant to Rule 144 under the Securities Exchange
Act of 1933, as amended (the “Securities Act”) (the “Restricted Shares”), within
five (5) business days of the expiration of such 120-day period, and (b) upon
each monthly anniversary of such 120-day period that occurs prior to the
registration statement becoming effective, will issue a number of shares of the
Company’s common stock equal to one percent (1%) of the then Restricted Shares,
within five (5) business days of such monthly anniversary, for up to six (6)
months after the expiration of such 120-day period. The Company shall cause its
counsel to issue a legal opinion to its transfer agent promptly after any resale
by the Lender of shares of the Company’s common stock issued upon conversion of
the Loans, to effect the removal of any restrictive legend on such shares,
provided that the registration statement is effective and current or the
conditions of Rule 144 under the Securities Act have been satisfied in
connection with such sale, and the Lender has delivered any documents required
by the Company’s counsel in connection therewith (including any representations,
certifications or covenants by the Lender or its broker).     22. If, at any
time while the Loans are outstanding, the Company proposes to issue and sell
shares (“Shares”) of its capital stock for cash (excluding upon exercise of
outstanding options, and other similar, and excluding the transactions set forth
in Schedule 14), the Company shall notify the Lender in writing of the material
financial and other terms and conditions of such sale (the “Terms”), which
notice shall constitute an offer by the Company to purchase all (but not less
than all) of the Shares on the Terms. At any time prior to the expiration of
three (3) business days after such notice is given (the “Acceptance Period”),
the Lender may, by written notice to the Company, accept the offer for the
purchase of the Shares on the Terms. If the Lender does not give notice within
the Acceptance Period, the Company may, during the twenty (20) business days
following the expiration of the Acceptance Period (the “Sale Period”),
consummate the proposed sale of the Shares to a third party on terms and
conditions no more favorable to such third party than the Terms. If the proposed
Sale is not completed within the Sale Period, then the rights under this Section
22 shall be revived.     23. This Restated Agreement shall be governed by and
constructed in accordance with the law of the State of New York without giving
effect to principles of conflicts of law. This Restated Agreement may be signed
in counterparts which, taken together, shall constitute one agreement.     24.
The Lender hereby irrevocably waives any default under the Existing Agreement or
Restated Agreement that may be deemed to have occurred prior to the date hereof.
    25. All per share amounts set forth herein shall be equitably adjusted for
any stock split, stock combination, stock dividend, reorganization,
recapitalization, reclassification or other similar event affecting the
Company’s common stock as a whole that occurs on or after the date hereof.

 

 

 

 

EXECUTED AS AN AGREEMENT

 

Court Cavendish Ltd:   Long Blockchain Corp.       /s/   /s/ Shamyl Malik
Director   Chief Executive Officer       In the presence of:   In the presence
of:       /s/   /s/ Witness sign here   Witness sign here             Witness
name   Witness name             Witness address   Witness address

 

 

 





